Citation Nr: 1818687	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-27 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for in excess of 10 percent for myofascial lumbar syndrome.

2.  Entitlement to service connection for mad cow disease.

3.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

4.  Entitlement to service connection for right leg sciatica.

5.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes.

6.  Entitlement to a total disability rating  based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1977 to June 1981 and had periods of service in the U.S. Air Force Reserves until 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In April 2017, the Veteran testified at a videoconference hearing. A transcript of the hearing is of record.  The Veterans Law Judge (VLJ) before whom the Veteran testified is no longer employed by the Board.  In February 2018, the Board offered the Veteran the opportunity to testify before another VLJ.  The Veteran submitted a response in February 2018 indicating that he does not want another hearing. 

The issues of entitlement to an increased rating for myofascial lumbar syndrome,
service connection for degenerative disc disease of the lumbar spine, service connection for right leg sciatica, whether new and material evidence has been received to reopen a claim for service connection for diabetes, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

There is no competent evidence indicating that the Veteran has had mad cow disease at any time during the claim on appeal.  


CONCLUSION OF LAW

The criteria for service connection for mad cow disease are not met.  38 U.S.C. 
§ 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Mad Cow Disease

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The current disability requirement for service connection is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

In an April 2012 statement, the Veteran noted that the FDA has determined that every soldier who served in Europe between 1980 and 1990 may have been infected with mad cow disease.  He indicated that he tried to give blood but was advised that his blood could not be accepted.  He submitted a letter from a blood donation center, dated in May 2012.  The letter informed the Veteran that he was deferred from donating blood because he was associated with a military base in Europe or Turkey for more than 6 months between 1980 and 1996.  The letter stated that the restrictions were in place because of the remote possibility of Creutzfeld-Jakob Disease (CJD) or "mad cow disease" through blood transfusion.  

There is no evidence indicating that the Veteran was diagnosed with Creutzfeld-Jakob Disease (CJD) or "mad cow disease" during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).


The first requirement for any service connection claim is evidence of a disability. Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a service connection for mad cow disease.  Accordingly, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for mad cow disease is denied.


REMAND

Outstanding Service Records 

The Veteran had full-time active service in the Army from May 1977 to June 1981 and additional service in the Air Force Reserves.  Service treatment records include several records from the Air Force Reserves, including a periodic non-flying examination dated in November 1991, a dental examination dated in December 1989, and a report of an examination at Carswell Air Force Base in 1986.   However, as the Veteran reports reserve service until 1996, it appears that some reserve treatment records may still be outstanding.  On remand, the AMC/ RO should obtain the reserve service treatment records and personnel records and associate them with the claims file.  




Increased Rating for Myofascial Lumbar Syndrome

The Veteran has separately perfected an appeal for an extension of a 100 percent convalescent rating for myofascial pain syndrome from November 29, 2012, based on surgical treatment requiring convalescence.  The claim for entitlement to an increased rating for myofascial lumbar syndrome is inextricably intertwined with the claim for extension of the temporary total rating under 38 C.F.R. § 4.30.   Accordingly, adjudication of the increased rating claim must be deferred pending resolution of the claim for extension of the temporary total rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Service Connection for Degenerative Disease of the Lumbar Spine and Right Leg Sciatica

The Veteran was afforded a VA examination of  his lumbar spine in November 2011.  The examiner diagnosed degenerative disk disease of the lumbar spine.  The examiner opined that degenerative disk disease of the lumbar spine is not related to service-connected myofascial pain syndrome.  The examiner explained that current x-rays did not show scoliosis, and there was no thoraco-lumbar scoliosis on examination.  Therefore, the contention that scoliosis caused degenerative lumbar disc disease and sciatica was unsubstantiated.  The examiner further opined that there is no scientific evidence that scoliosis will lead to lumbar degenerative disc disease and sciatica.  The examiner explained that scoliosis was not substantiated in the service medical records or outpatient records on examination; therefore, it must have been very minor in 1979 and cannot have led to lumbar disc and sciatica problems. 

Another medical opinion was obtained in May 2012.  The VA examiner opined that there was documentation relating lumbar disc disease and sciatica to a work injury.  The examiner opined that myofascial conditions of the spine do not cause disc conditions.  The examiner further opined that the leg condition is related to the disc condition.  The examiner concluded that the current lumbar spine condition is less likely than not related to service-connected myofascial syndrome or scoliosis.  

The November 2011 and May 2012 medical opinions are incomplete to decide the claims because they do not address whether lumbar disc disease and sciatica are  aggravated by myofascial pain syndrome.  On remand, the Veteran should be afforded a new VA examination to address the claims for service connection for lumbar disc disease and right leg sciatica on the basis of aggravation by the Veteran's service connected myofascial pain syndrome.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).

New and Material Evidence for Service Connection for Diabetes

Absent presentation by the Veteran of new and material evidence, VA has no duty to provide an examination in cases where the Veteran seeks to reopen a previously denied claim.  38 CR 3.159(c)(4)(C)(iii) (2017).  However, once VA undertakes to provide an examination, even if not statutorily obligated to do so, VA must provide an adequate one. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In October 2015, the Veteran underwent a VA diabetes examination in which he was diagnosed with diabetes mellitus.  The examiner noted that the diagnosis was initially made in 2005.  However, no etiological opinion was provided.  As such, the examination is not adequate.  Thus, a new VA examination and opinion is warranted to determine whether diabetes is related to service or the Veteran's service-connected hypertension. 

TDIU

The Veteran asserts that he is unemployable due to his service-connected disabilities.  

As the Board finds that the Veteran's TDIU claim may be affected by the outcome of his increased rating and service connection claims that are being remanded for further action, the issues are inextricably intertwined.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the NPRC, RMC, the Air Force Reserve Personnel Records Center, or any other appropriate agency, in order to obtain the Veteran's complete service treatment records and personnel records from the Air Force Reserve.  All efforts to obtain the records must be documented in the claims file.

2.  Schedule the Veteran for a new VA examination to ascertain the etiology of his lumbar degenerative disk disease and right leg sciatica.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report.  The examiner should address the following:  

a)  Provide an opinion as to whether lumbar degenerative disk disease is at least as likely as not aggravated (worsened) by the service-connected myofascial pain syndrome.

b) Provide an opinion as to whether right leg sciatica is at least as likely as not aggravated (worsened) by service-connected myofascial pain syndrome.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

3.  Schedule the Veteran for a VA examination to ascertain the etiology of diabetes mellitus.  The examiner should review the claims file in conjunction with the examination.  The review of the claims file should be notated in the examination report. 

a)  The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during service or ACDUTRA or is otherwise related to service.

The examiner should address service treatment records, which reflect that the Veteran was counseled regarding his weight.  

b) The examiner should provide an opinion as to whether diabetes mellitus is at least as likely as not proximately caused by the Veteran's service-connected hypertension.

c)  The examiner should provide an opinion as to whether diabetes mellitus is aggravated (worsened) by service-connected hypertension.  

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

4.  Then, readjudicate the claims on appeal, to include a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


